IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA17-1058

                                Filed: 16 October 2018

North Carolina Industrial Commission, I.C. No. Y22434

VINCENT MASTANDUNO, Employee, Plaintiff,

              v.

NATIONAL FREIGHT INDUSTRIES, Employer, and AMERICAN ZURICH
INSURANCE CO., Carrier, Defendants.


        Appeal by Plaintiff from order entered 22 May 2017 by the Full Commission of

the North Carolina Industrial Commission. Heard in the Court of Appeals 5 March

2018.


        Law Offices of John M Kirby, by John M. Kirby for plaintiff-appellant.

        Teague, Campbell, Dennis & Gorham, L.L.P., by S. Scott Farwell and Bruce A.
        Hamilton, for defendants-appellees.


        MURPHY, Judge.


        This case requires that we examine the relationship between a public

document entitled an “Opinion and Award” (“Award”) and a workers’ compensation

claimant’s privacy interest in the personal medical information relevant to the

resolution of his claim. Every year, the North Carolina Industrial Commission enters

hundreds of Awards, which are the written records of decision for adjudicated

workers’ compensation claims. After these Awards are entered, they are uploaded to
                           MASTANDUNO V. NAT’L FREIGHT INDUS.

                                       Opinion of the Court



a publicly accessible and searchable online database.1 Due to the fact that workers’

compensation claims arise from physical injuries suffered at work, the evidentiary

findings contained within an Award often directly address a claimant’s medical

conditions and employment history.

       In prior proceedings before the Industrial Commission, Plaintiff unsuccessfully

moved to have his entire case file sealed. He complained that due to the Commission’s

policy to make Awards available to the public online, Plaintiff’s personal and medical

information (which becomes part of that Award) will be disseminated and his privacy

interest in avoiding the disclosure of this information will be compromised. On

appeal, Plaintiff argues that he has a privacy interest rooted in statute and the U.S.

Constitution, and contends this interest can only be protected by a judicial order that

preemptively seals his entire workers’ compensation case file, including any future

Award entered for his claim. After careful review, we conclude that there is no

statutory or constitutional basis that obligates the Industrial Commission to seal

Plaintiff’s workers’ compensation file.


                                       BACKGROUND

       On 29 May 2012, Vincent Mastanduno (“Plaintiff”), while employed as a truck

driver, slipped and fell on a wet floor while moving a pallet during work, injuring his




       1       See       Searchable       Databases,      N.C.       INDUSTRIAL   COMMISSION,
http://www.ic.nc.gov/database.html (last accessed 27 August 2018).

                                               -2-
                       MASTANDUNO V. NAT’L FREIGHT INDUS.

                                  Opinion of the Court



lower back. On 11 September 2012, Plaintiff filed a Notice of Accident with the

Industrial Commission to obtain workers’ compensation benefits. His employer at

the time, Defendant National Freight Industries, filed a Form 60 Employer’s

Admission of Employee’s Right to Compensation on 19 November 2012 for temporary

total compensation in the amount of $740.56 per week. National Freight Industries

was covered by a workers’ compensation insurance policy through American Zurich

Insurance Company (collectively “Defendants”).

      Several years later on 14 March 2016, Defendants filed a Form 33 with the

Industrial Commission requesting that Plaintiff’s workers’ compensation claim be

assigned for a hearing. Defendants alleged that Plaintiff was no longer disabled and

refused to cooperate with medical treatment authorized and paid for by Defendants.

Plaintiff filed his response, denying that he had not been compliant with Defendant’s

direction for medical care and further claiming that he remained disabled. On 29

March 2016, the Industrial Commission entered an order permitting Plaintiff’s

counsel at the time to withdraw. Plaintiff then proceeded pro se. Plaintiff’s initial

hearing was set for 12 July 2016, and the matter was assigned to Deputy

Commissioner Tyler Younts.

      On 6 June 2016, prior to Plaintiff’s July 2016 evidentiary hearing, Plaintiff

moved to have all information regarding his hearing sealed “so that it is not a matter

of public record.”   Deputy Commissioner Younts subsequently entered an order



                                         -3-
                        MASTANDUNO V. NAT’L FREIGHT INDUS.

                                   Opinion of the Court



denying Plaintiff’s request to seal his file, concluding that “Plaintiff’s Workers’

Compensation claim file is not a public record[,]” and “to the extent that certain

Orders and Awards of the Commission are public records, Plaintiff has provided no

factual or legal basis for the relief sought.”        Plaintiff then requested Deputy

Commissioner Younts to reconsider his previous motion and a conference call was

held on 24 June 2016. Plaintiff expressed various privacy concerns associated with

the potential use of his personal medical information. Deputy Commissioner Younts

again denied Plaintiff’s request to seal his file, concluding:

             Nevertheless, it remains the case that all injured workers
             involved in litigation before the Industrial Commission
             operate under the same privacy rules.           Thus, the
             undersigned finds insufficient basis for the extraordinary
             relief Plaintiff seeks.

      Plaintiff then appealed Deputy Commissioner Younts’ denial to the Full

Commission. Because the Deputy Commissioner’s order was interlocutory, Plaintiff

was required to submit reasons warranting immediate review by the Full

Commission. Plaintiff’s primary privacy concern is that Awards of the Industrial

Commission are made available to the public and immediately placed online, and,

therefore, third parties could use personal and medical information included therein




                                          -4-
                             MASTANDUNO V. NAT’L FREIGHT INDUS.

                                          Opinion of the Court



to his detriment.2 Plaintiff also alleged that the denial of his motion to seal infringed

on his Ninth and Fourteenth Amendment rights under the U.S. Constitution.

        On 10 April 2017, Plaintiff’s Motion to Seal was heard by the Full Commission,

and on 22 May 2017 the Commission denied Plaintiff’s motion. The Full Commission

concluded that pursuant to N.C.G.S. § 97-92(b), the Opinions and Awards of the

Commission are public records, but the medical records and other evidence upon

which an Award would be premised are not. The Commission also concluded that

“Plaintiff has offered no evidence or legal argument which would justify his claim

being treated differently than that of any other injured worker who is seeking benefits

under the Act.” Finally, the Full Commission’s order correctly recognized that it did

not have jurisdiction to rule on Plaintiff’s Ninth and Fourteenth Amendment

arguments because the Commission does not have jurisdiction to rule on

constitutional issues.3 Plaintiff timely appealed the Full Commission’s 22 May 2017

denial of his Motion to Seal.

        Represented by counsel on appeal, Plaintiff argues that the Industrial

Commission was obligated to seal his entire file upon request because “[p]ursuant to


        2 For example, Plaintiff claimed that his record should be sealed because otherwise: (1) his
insurance premium rates could increase because he would be considered a greater risk; (2) he could be
denied visas for travel to other countries; (3) there is risk that he could be blackmailed; (4) he could be
prohibited from adopting a child; (5) he could be prevented from renting an apartment; and (6) the
posting of these records could result in cyberbullying, identify theft, and impairment of his ability to
obtain lines of credit.
        3 In re Redmond, 369 N.C. 490, 493, 797 S.E.2d 275, 277 (2017) ( “[I]t is a ‘well-settled rule

that a statute’s constitutionality shall be determined by the judiciary, not an administrative board.’”).


                                                   -5-
                        MASTANDUNO V. NAT’L FREIGHT INDUS.

                                    Opinion of the Court



North Carolina statutory law and federal Constitutional law, a person has a right to

privacy with respect to his or her medical information.”

                      GROUNDS FOR APPELLATE REVIEW

      Plaintiff’s appeal is interlocutory as the Full Commission’s order does not

finally dispose of all issues in the matter. However, “immediate appeal may be taken

from an interlocutory order when the challenged order affects a substantial right of

the appellant that would be lost without immediate review.” France v. France, 209
N.C. App. 406, 411, 705 S.E.2d 399, 404-05 (2011) (citation and alteration omitted).

“No hard and fast rules exist for determining which appeals affect a substantial right.

Rather, such decisions usually require consideration of the facts of the particular

case.” Estrada v. Jaques, 70 N.C. App. 627, 640, 321 S.E.2d 240, 249 (1984) (citation

omitted).

      Plaintiff argues that a substantial right is affected because any Award in this

matter will necessarily contain some of Plaintiff’s medical information and this

information will be made available online at the time the Award is entered. Thus,

because the Full Commission has denied his motion to seal on the grounds that there

is no legal basis for Plaintiff’s requested relief, Plaintiff’s privacy rights will be lost

absent review by this court. Plaintiff cites several cases in support of his right to

appellate review. See France, 209 N.C. App. at 411, 705 S.E.2d at 405 (“Absent

immediate review, documents that have been ordered sealed will be unsealed, and



                                           -6-
                        MASTANDUNO V. NAT’L FREIGHT INDUS.

                                   Opinion of the Court



proceedings will be held open to the public. Because the only manner in which

Plaintiff may prevent this from happening is through immediate appellate review,

we hold that a substantial right of Plaintiff is affected . . . .”); Velez v. Dick Keffer

Pontiac GMC Truck, Inc., 144 N.C. App. 589, 592, 551 S.E.2d 873, 875 (2001) (“While

certainly if the Financial Privacy Act was implicated here, it would raise a substantial

right . . . .”).

        For the purpose of determining whether the challenged order affects a

substantial right, we need not definitively decide at the outset whether Plaintiff’s

personal or medical information would fall within the scope of any specific statutory

or constitutional privacy protections. Rather, it is sufficient that absent immediate

review, some of Plaintiff’s personal and medical information will be made available

to the public upon entry of a final Award and that some of this information might be

subject to statutory and constitutional privacy protections. See Woods v. Moses Cone

Health Sys., 198 N.C. App. 120, 124, 678 S.E.2d 787, 791 (2009) (finding the

production of documents which might be protected by statute to affect a substantial

right). Plaintiff has therefore demonstrated that the order denying his motion to seal

by the Full Commission affects a substantial right.

        Finally, since the Industrial Commission did not have jurisdiction to pass upon

Plaintiff’s constitutional privacy claims, it is appropriate for this Court, as the first

destination for the dispute in the General Court of Justice, to address these



                                          -7-
                        MASTANDUNO V. NAT’L FREIGHT INDUS.

                                   Opinion of the Court



constitutional arguments even though they were not passed upon below.               See

Redmond, 369 N.C at 497, 797 S.E.2d at 280 (“When an appeal lies directly to the

Appellate Division from an administrative tribunal, in the absence of any statutory

provision to the contrary a constitutional challenge may be raised for the first time

in the Appellate Division as it is the first destination for the dispute in the General

Court of Justice.”).

                                     ANALYSIS

      Plaintiff argues that he has “a Constitutional and statutory right to

confidentiality over his private medical information.” We initially note that Plaintiff

relies heavily on the United States Supreme Court’s decision in Whalen v. Roe, 429
U.S. 589, 97 S. Ct. 869 (1977), to support his contention that an Award of the

Industrial Commission implicates a constitutional “privacy right.” However, the U.S.

Supreme Court has not explicitly recognized a constitutional right to keep one’s

personal information private.      Rather, Whalen and its progeny stand for the

proposition that there may be a “constitutional privacy ‘interest in avoiding disclosure

of personal matters.’” See Nat’l Aeronautics & Space Admin. v. Nelson, 562 U.S. 134,

147, 131 S. Ct. 746, 756 (2011) (citing Whalen, 429 U.S. at 599-600, 97 S. Ct. at 876;

Nixon v. Administrator of General Services, 433 U.S. 425, 457, 97 S. Ct. 2777, 2797

(1977)). With this constitutional backdrop in mind, we first address Plaintiff’s claim

that he has a statutory right to have his workers’ compensation file sealed.



                                          -8-
                        MASTANDUNO V. NAT’L FREIGHT INDUS.

                                   Opinion of the Court



                           A. Statutory Right to Privacy

      An individual’s privacy interest in their personal information may be protected

by statute. Our Supreme Court has recognized that although the Public Records Act

“provides for liberal access to public records,” the General Assembly may dictate “that

certain documents will not be available to the public.” Virmani v. Presbyterian Health

Services Corp., 350 N.C. 449, 462, 515 S.E.2d 675, 685 (1999); see also N.C.G.S. §

131E-95(b) (2017) (“The proceedings of a medical review committee, the records and

materials it produces and the materials it considers shall be confidential and not

considered public records within the meaning of G.S. 132-1 . . . .”); N.C.G.S. § 7B-

2901(d) (2017) (“The court’s entire record of a proceeding involving consent for an

abortion of an unemancipated minor . . . is not a matter of public record . . . .”);

N.C.G.S. § 132-1.4(a) (2017) (“Records of criminal investigations conducted by public

law enforcement agencies . . . are not public records . . . .”). With respect to Workers’

Compensation proceedings, the General Assembly has already provided that certain

records of the Industrial Commission that are not Awards are not public records:

             The records of the Commission that are not awards under
             G.S. 97-84 and that are not reviews of awards under G.S.
             97-85, insofar as they refer to accidents, injuries, and
             settlements are not public records under G.S. 132-1 and
             shall not be open to the public, but only to the parties
             satisfying the Commission of their interest in such records
             and the right to inspect them, and to State and federal
             agencies pursuant to G.S. 97-81.

N.C.G.S. § 97-92(b) (2017) (emphasis added).


                                          -9-
                        MASTANDUNO V. NAT’L FREIGHT INDUS.

                                   Opinion of the Court



      Turning to the instant case, because of N.C.G.S. § 97-92(b), Plaintiff’s medical

records and any other documents that are not Awards which refer to accidents and

injuries are already shielded from public disclosure. Any order to seal these records

would be superfluous as they are already, in effect, sealed by statute. With respect

to the Awards of the Industrial Commission, the General Assembly has not provided

any exemption from the Public Records Act. If we were to adopt Plaintiff’s position

and instruct the Industrial Commission to seal a yet to be entered Award, then we

would contravene the legislative intent expressed in N.C.G.S. § 97-92(b). Specifically,

applying the doctrine of expressio unius est exclusio alterius to § 97-92(b), we conclude

that by expressly listing the subset of records of the Industrial Commission that are

exempted from the Public Records Act (i.e. records that are not Awards), the

legislature intended that Awards of the Industrial Commission are to be public

records. See Morrison v. Sears, Roebuck & Co., 319 N.C. 298, 303, 354 S.E.2d 495,

498 (1987) (“[T]he doctrine of expressio unius est exclusio alterius provides that the

mention of such specific exceptions implies the exclusion of others.”).

      Plaintiff also points us to N.C.G.S. §§ 8-53 and 122C-52 to support his position

that his private medical information is not a matter of public record. N.C.G.S. § 8-

53, which codifies the physician-patient privilege, is a qualified evidentiary privilege

that is waivable by the patient, Adams v. Lovette, 105 N.C. App. 23, 411 S.E.2d 620

(1992), and must yield in some instances when certain medical information “is



                                          - 10 -
                       MASTANDUNO V. NAT’L FREIGHT INDUS.

                                  Opinion of the Court



necessary to a proper administration of justice.”        N.C.G.S. § 8-53 (2017). More

importantly, the mere existence of the physician-patient privilege has no bearing on

whether an Award of the Industrial Commission is a public record or whether the

Commission is statutorily obligated to seal any Award that makes reference to a

claimant’s medical information. Turning to N.C.G.S. § 122C-52, this statute does

provide that confidential information acquired in attending or treating a client is not

a public record. However, Plaintiff’s reliance is inapposite because § 122C-52 only

applies to services for the “mentally ill, the developmentally disabled, or substance

abusers.” N.C.G.S. § 122C-3(14) (2017). Plaintiff makes no argument addressing

how any of these mental health services are relevant to his workers’ compensation

claim arising from a lower back injury.

      Plaintiff next cites a federal statute relevant to health information privacy, the

Health Insurance Portability and Accountability Act of 1996 (HIPAA). See Health

Insurance Portability and Accountability Act of 1996 Pub.L. 104-191, 110 Stat. 1936,

(1996). Although a primary goal of HIPAA is to assure that an individual’s health

information is properly protected from unauthorized disclosure, Plaintiff has failed

to recognize that the HIPAA Privacy Rule does not apply to the Industrial

Commission because they are not a “covered entity.” 45 C.F.R. § 160.103 (2014).

Furthermore, HIPAA regulations expressly permit covered entities, such as a

patient’s doctor, to disclose protected health information to workers’ compensation



                                          - 11 -
                       MASTANDUNO V. NAT’L FREIGHT INDUS.

                                  Opinion of the Court



agencies without first obtaining patient authorization. See 45 C.F.R. § 164.512 (a)

(2016).

      In sum, none of the above cited statutory provisions support Plaintiff’s position

that he possesses a statutory privacy right in his personal medical information that

obligates the Industrial Commission to seal his workers’ compensation case file on

request, including any Award. Pursuant to N.C.G.S. § 97-92(b), Plaintiff’s medical

records are already exempted from the Public Records Act. Regarding Plaintiff’s

request to seal any Award entered by the Commission, we again emphasize the

General Assembly is the body vested with the authority to determine which kinds of

otherwise public records “shall be shielded from public scrutiny.” France, 209 N.C.

App. at 413, 705 S.E.2d at 406. While the General Assembly could have exempted

the Awards of the Industrial Commission from the Public Records Act, they did not.

“Absent clear statutory exemption or exception, documents falling within the

definition of public records in the Public Records Law must be made available for

public inspection.”   Virmani, 350 N.C. at 462, 515 S.E.2d at 685 (citation and

quotation marks omitted).

                       B. Constitutional Right to Privacy

      Plaintiff also contends “even if the Public Records Act applied to this matter,

this act does not trump an individual’s Constitutional right to privacy over his or her

private health information.” As the U.S. Supreme Court did in Whalen and National



                                         - 12 -
                        MASTANDUNO V. NAT’L FREIGHT INDUS.

                                    Opinion of the Court



Aeronautics & Space Administration, we will assume for present purposes that the

Industrial Commission’s refusal to seal Plaintiff’s case file implicates a privacy

interest of constitutional significance. See Nat’l Aeronautics & Space Admin., 562
U.S. at 147, 131 S. Ct. at 756 (“As was our approach in Whalen, we will assume for

present purposes that the Government’s challenged inquiries implicate a privacy

interest of constitutional significance.”).

       Initially, our review of the Industrial Commission’s decision to not

preemptively seal Plaintiff’s Award must consider the “context” of a workers’

compensation proceeding. See id. at 148, 131 S. Ct. at 757 (“[J]udicial review of the

Government’s challenged inquiries must take into account the context in which they

arise.”). The Workers’ Compensation Act was enacted in 1929, and its purpose was

not only to offer a swift and certain remedy for an injured worker, but also to ensure

a limited and determinate liability for employers. See S.L. 1929-120. In 2017, the

Industrial Commission had exclusive original jurisdiction over 64,000 filed workers’

compensation claims, and approximately 1,800 claims were scheduled for hearings

before a Deputy Commissioner. Over 400 of these claims were appealed to the Full

Commission.4 Our assessment of the constitutionality of the challenged publicizing

of medical information in an Award must take into account the crucial role the




       4   North Carolina Industrial Commission, Fiscal Year 2017           Annual   Report,
http://www.ic.nc.gov/2017AnnualReport.pdf (last accessed 27 August 2018).

                                           - 13 -
                       MASTANDUNO V. NAT’L FREIGHT INDUS.

                                   Opinion of the Court



Industrial Commission plays for workers and the State’s economy, as well as the

sheer magnitude of claims that must be adjudicated in a timely manner.

      Next, we must weigh Plaintiff’s privacy interests implicated by the public

dissemination of an Award against the public interest. Nixon, 433 U.S. at 458, 97 S.

Ct. at 2798 (“[A]ny intrusion must be weighed against the public interest in

subjecting the Presidential materials of appellant’s administration to archival

screening.”); see also France, 209 N.C. App. at 417, 705 S.E.2d at 408 (holding

plaintiff’s claim to be without merit since he “fail[ed] to show that any such right to

privacy outweighs the qualified right of the public to open proceedings”).

      As discussed supra, by not exempting the Awards of the Industrial Commission

from the Public Records Act, our legislature has determined that these records are of

special public interest and are to be made available in their original form. The

Industrial Commission’s policy of providing web access to final Awards is a

reasonable, cost-effective manner of making these records available for public

inspection. Furthermore, N.C.G.S. § 97-84 expresses other important public interests

at stake:

             The case shall be decided and findings of fact issued based
             upon the preponderance of the evidence in view of the
             entire record. The award, together with a statement of the
             findings of fact, rulings of law, and other matters pertinent
             to the questions at issue shall be filed with the record of the
             proceedings . . . .




                                          - 14 -
                             MASTANDUNO V. NAT’L FREIGHT INDUS.

                                      Opinion of the Court



N.C.G.S. § 97-84 (2017). We recognize that the findings of fact of an award will often

include potentially sensitive information that might otherwise be considered private,

such as a claimant’s identity, a claimant’s employment history, a description of the

injury suffered at work, and the effects of the injury on the claimant’s physical and

mental capabilities. However, the inclusion of pertinent and relevant information

such as this is necessary because it ensures that workers’ compensation claims are

resolved impartially with well-reasoned decisions.           Not only does this serve the

public’s interest in government transparency, but, without this information, our

ability to conduct effective appellate review would be significantly impaired. See

Wilkes v. City of Greenville, 369 N.C. 730, 746, 799 S.E.2d 838, 849 (2017) (“[T]he

Commission must make specific findings that address the ‘crucial questions of fact

upon which plaintiff’s right to compensation depends.’”).

      Regarding Plaintiff’s asserted privacy interests, we are not unsympathetic to

his concerns regarding the disclosure and potential use of personal information

contained in an Award. To illustrate his concerns, Plaintiff submitted a publicly

available final Opinion and Award from another workers’ compensation claim.5

Plaintiff directs our attention to certain findings of this Award which went beyond

the details of the worker’s accident, indicating that the worker experienced episodes

of crying, panic attacks, and was diagnosed with Post-Traumatic Stress Disorder



      5   I.C. NO. 307020.

                                             - 15 -
                       MASTANDUNO V. NAT’L FREIGHT INDUS.

                                  Opinion of the Court



(PTSD). Sensitive as these topics may be, Plaintiff wholly overlooks the crucial role

this personal medical information had in the Commission’s resolution of the claim.

Specifically, crying and panic attacks were some of the symptoms the claimant

presented to her treating physicians after the workplace accident. Furthermore,

based on these symptoms, the claimant’s psychiatrist ultimately diagnosed her with

PTSD, and this evidence supported the Commission’s conclusion that the claimant’s

PTSD was a compensable injury.

      Plaintiff nevertheless argues, “It is inconceivable that a ‘proper administration

of justice’ would require the Commission (which is not a court, and thus not subject

to open courts provisions) to disseminate the Plaintiff’s protected, private health

information to the entire world via the Internet.” This argument fails to grasp the

role of an Award in our Workers’ Compensation system. The Industrial Commission

does not make its Awards available online merely because it is necessary for the

proper administration of justice, but a claimant’s Award is made publicly available

because this document is, as a matter of law, an official public record.

      Plaintiff’s constitutional privacy argument also overlooks critical distinctions

between the facts of his case and those present in Whalen. In Whalen, a New York

statute that required physicians to identify patients obtaining certain prescription

drugs having potential for abuse was challenged as violating the plaintiff’s privacy

rights. Whalen, 429 U.S. at 592, 97 S. Ct. at 873. Doctors were required to disclose



                                         - 16 -
                         MASTANDUNO V. NAT’L FREIGHT INDUS.

                                   Opinion of the Court



the name, age, and address of the patients for which they prescribed Schedule II

drugs and this information was stored in a government office building. Id. The

Whalen plaintiffs argued that patient-identification requirements created a risk of

public disclosure and impaired their interests in avoiding disclosure of personal

matters and “making important decisions independently.” Id. at 599, 97 S. Ct. at 877

“After    evaluating   the   security   issues     regarding   the   patient-identification

requirements of the statute, the Supreme Court upheld the statute, stating that the

statute ‘does not, on its face, pose a sufficiently grievous threat to either interest to

establish a constitutional violation.’” ACT-UP Triangle v. Comm’n for Health Servs.

of the State of N.C., 345 N.C. 699, 710, 483 S.E.2d 388, 394 (1997) (citing Whalen, 429
U.S. at 600, 97 S. Ct. at 877).

         The most obvious distinction between Whalen and the instant case is that the

personal medical information at issue in Whalen was not directly at issue in an active

legal dispute. Unlike the plaintiff-patients in Whalen, the Plaintiff here is a workers’

compensation claimant who alleges that he is entitled to disability compensation as

a result of a workplace accident. Because Plaintiff seeks compensation based on his

injury, his privacy interest in avoiding the disclosure of medical information relevant

to this claim is lessened, if not waived, due to his status as a party in the present

action.




                                          - 17 -
                        MASTANDUNO V. NAT’L FREIGHT INDUS.

                                  Opinion of the Court



      Plaintiff also avers that the statutory scheme in Whalen was upheld because

of the security measures taken by the government to protect the patient’s

information. See Whalen, 429 U.S. at 607, 97 S. Ct. at 880 (Brennan concurring) (“In

this case, as the Court’s opinion makes clear, the State’s carefully designed program

includes numerous safeguards intended to forestall the danger of indiscriminate

disclosure.”); see also ACT-UP Triangle, 345 N.C. at 712, 483 S.E.2d at 396 (“We

conclude that the statutory security provisions are adequate to protect against

potential unlawful disclosure which might otherwise render the confidential HIV

testing program constitutionally infirm.”). We agree with Plaintiff that the presence

of “safeguards” were considered by cases such as Whalen and ACT-UP Triangle.

However, subsequent U.S. Supreme Court decisions have clarified that Whalen does

not stand for the proposition “that an ironclad disclosure bar is needed to satisfy

privacy interests that may be ‘rooted in the Constitution.’” Nat’l Aeronautics & Space

Admin., 562 U.S. at 157, 131 S. Ct. at 762 (alterations omitted) (citing Whalen, 429
U.S. at 605, 97 S. Ct. 869).

      To the extent that Whalen is applicable here, we note that there are

“safeguards” in place which mitigate against the risk of unwarranted and

indiscriminate disclosure of Plaintiff’s personal information.     N.C.G.S. § 97-92

already exempts Plaintiff’s medical records from the Public Records Act, and the risk

of any unwarranted disclosure of these records is very low. While an Award will



                                         - 18 -
                       MASTANDUNO V. NAT’L FREIGHT INDUS.

                                  Opinion of the Court



invariably contain some personal medical information, N.C.G.S § 97-84 provides that

the Awards of the Industrial Commission are only allowed to include information

“pertinent to the questions at issue.”     Thus, this statute guides the pen of the

Commissioners and mitigates against the risk that non-pertinent personal

information will be indiscriminately included in an Award.

      In light of the critical role that the Opinion and Award plays in our State’s

workers’ compensation system and our General Assembly’s determination that these

documents are public records, we conclude that Plaintiff’s asserted privacy interests

do not outweigh the public interests at stake here. Accordingly, we conclude that the

Industrial Commission is not obligated to seal Plaintiff’s workers’ compensation file,

including any Award, due to any constitutional privacy interest.


                                  CONCLUSION


      Plaintiff has no statutory or constitutional right to have his entire workers’

compensation case file, including any Award, sealed. Accordingly, the order of the

Industrial Commission denying Plaintiff’s Motion to Seal is affirmed, and the case is

remanded for further proceedings consistent with this opinion.


      AFFIRMED.


      Chief Judge McGEE and Judge CALABRIA concur.




                                         - 19 -